DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 26 [the second one] been renumbered 27.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10616606. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 15, ‘606 discloses the limitations in claims 1 and 8.
For claims 16, ‘606 discloses the limitations in claims 2 and 9.
For claims 17, ‘606 discloses the limitations in claims 3 and 10.
For claims 18, ‘606 discloses the limitations in claims 4 and 11.
For claims 19, ‘606 discloses the limitations in claims 1, 5, and 6.
For claims 20, ‘606 discloses the limitations in claims 7 and 14.
For claims 21, ‘606 discloses the limitations in claims 1 and 8.
For claims 22 and 31, ‘606 discloses the limitations in claims 1 and 9.
For claims 23 and 32, ‘606 discloses the limitations in claims 1 and 10.
For claims 24 and 33, ‘606 discloses the limitations in claims 1 and 11.
For claim 25, ‘606 discloses the limitations in claims 1 and 12.
For the first claim 26, ‘606 discloses the limitations in claims 1 and 13.
For 27 [the second claim 26], ‘606 discloses the limitations in claims 1 and 14.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,854,272 in view of Narasimhan et al (US 2005/0180512) [hereafter R1]. 
For claim 15, ‘272 appears to disclose all limitations in claim 1 except for the stream is in the MPEG-2 systems layer; however, R1 discloses that a multiplexed transport stream to be de-multiplexed can contain multiple program streams in the MPEG-2 systems layer (¶ 17 and 87).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘272 to use a MPEG-2 systems layer stream as the multiplexed transport stream.  The rationale to combine would be to use a similar technique in a similar device, simple substitution of the multiplex transport stream, to increase possible standard coverage which would increase marketability and backwards compatibility, and design choice.
For claim 16, ‘272 discloses the limitations in claims 1-3.
For claim 17, ‘272 discloses the limitations in claim 1-3.
For claim 18, ‘272 disclose the limitations in claim 4. 
For claim 19, ‘272 discloses the limitations in claim 6.
For claim 20, ‘272 disclose the limitations in claim 7.
For claim 21, ‘272 disclose the limitations in claim 8.
For claim 22, ‘272 disclose the limitations in claim 9.
For claim 23, ‘272 disclose the limitations in claim 10.
For claim 24, ‘272 disclose the limitations in claim 11.
For claim 25, ‘272 disclose the limitations in claim 12.
For claim 26, ‘272 disclose the limitations in claim 13.
For claim 27, ‘272 discloses the limitations in claim 14.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,369,415 in view of R1. 
For claim 15, ‘415 appears to disclose all the claimed limitations in claims 1-3 except for the stream is in the MPEG-2 systems layer; however, R1 discloses that a multiplexed transport stream to be de-multiplexed can contain multiple program streams in the MPEG-2 systems layer (¶ 17 and 87).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘272 to use a MPEG-2 systems layer stream as the multiplexed transport stream.  The rationale to combine would be to use a similar technique in a similar device, simple substitution of the multiplex transport stream, to increase possible standard coverage which would increase marketability and backwards compatibility, and design choice.
For claim 16, ‘415 discloses the limitations in claims 1-3.
For claim 17, ‘415 discloses the limitations in claim 1-3, 13, and 17.
For claim 18, ‘415 disclose the limitations in claim 2. 
For claim 19, ‘415 discloses the limitations in claim 4.
For claim 20, ‘415 disclose the limitations in claim 5.
For claim 21, ‘415 disclose the limitations in claim 6.
For claim 22, ‘415 disclose the limitations in claim 7.
For claim 23, ‘415 disclose the limitations in claim 8.
For claim 24, ‘415 disclose the limitations in claim 9.
For claim 25, ‘415 disclose the limitations in claim 10.
For claim 26, ‘415 disclose the limitations in claim 11.
For claim 27, ‘415 discloses the limitations in claim 12.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15-27 would appear to be allowable if the Double Patenting rejections were overcome via Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hannuksela et al (US 2011/0019747 A1) which discloses determining maximum buffer size based on non-VCL units, Haskell et al (US 2011/0064142 A1) which discloses an access unit delimiter based on non-VCL units, Budagavi (US 2006/0227871 A1) which discloses access units with VCL and non-VCL and delimiters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/            Primary Examiner, Art Unit 2463